Title: Richard O’Brien to William Loughton Smith, 12 August 1801 (Abstract)
From: O’Brien, Richard
To: Smith, William Loughton


12 August 1801, Algiers. Repeats word that President and Enterprize arrived at Algiers 9 July and sailed for Tunis on 11 July; Essex and Grand Turk passed on 10 July; Philadelphia was last heard from at Gibraltar, keeping watch on two Tripolitan corsairs. Has received cloth shipment for third installment of two-year tribute. Algerine dey and ministry claim they wrote three “Strong letters” to the pasha of Tripoli to prevent declaration of war but were ignored. Fears Algiers and Tunis may take advantage of U.S. fleet’s occupation with Tripoli to plunder American merchantmen in Atlantic. “Will it not be good policy to Sooth and be friendly with the one or two Elder brothers ⟨while we⟩ are Chastising The younger for attempting to Bite One of its nurses the United States.” Has heard contradictory reports on Swedish willingness to pay new treaty tribute. Believes paying tribute to purchase peace undermines U.S. honor and points out that Britain and France achieve peace through fear of their strength. Complains that U.S. merchantmen are still sailing in Mediterranean, that some will fall into the hands of the Tripolitans and convince them of benefits to be obtained through war with the U.S. Recommends statute to prevent this evil. Notes that Algerine corsairs have been kept in port out of fear of British and American strength. Calculates that cost of keeping twelve warships on station off coast of Barbary (one million dollars a year) would be a bargain, given the richness of American commerce in Mediterranean. In postscript dated 17 Aug. adds, “I have just heard That Commodore Dale has declared tripoli in a State of Blockade &c. is off That port.”
 

   RC (DNA: RG 59, CD, Algiers, vol. 6). 3 pp.; marked triplicate, with O’Brien’s notation: “Copy please to forwd to The Secretary of State.” Docketed by Wagner as received 23 Jan.

